               Case 19-40310-pwb                       Doc 30        Filed 05/16/19 Entered 05/16/19 14:50:15                                Desc Main
                                                                    Document      Page 1 of 11
  Fill in this information to identify your case:

  Debtor 1              Nicholas                Mack                    White
                        First Name              Middle Name             Last Name
                                                                                                                 ■   Check if this is an amended plan, and
  Debtor 2              Tara                    Rana                    White                                        list below the sections of the plan that
  (Spouse, if filing)   First Name              Middle Name             Last Name                                    have been changed. Amendments to
                                                                                                                     sections not listed below will be
United States Bankruptcy Court for the Northern District of Georgia                                                  ineffective even if set out later in this
                                                                                                                     amended plan.
  Case number           19-40310-PWB
  (if known)
                                                                                                     2.1, 9.1



Chapter 13 Plan
NOTE:                          The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                               in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                               Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                               No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                               As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                               to time be amended or superseded.

  Part 1:                  Notices

To Debtor(s):                  This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                               option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                               rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.

To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                               Check if applicable.

                                     The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                     § 4.4.
                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                               have an attorney, you may wish to consult one.

                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                               otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                               Bankruptcy Rule 3015.

                               To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                               deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                               The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                               controlling, unless the Bankruptcy Court orders otherwise.

                               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                               not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                               checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                          A limit on the amount of a secured claim, that may result in a partial
                                 § 1.1                                                                                         Included             ■ Not Included
                                          payment or no payment at all to the secured creditor, set out in § 3.2
                                          Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                 § 1.2                                                                                      ■ Included                   Not Included
                                          security interest, set out in § 3.4

                                 § 1.3    Nonstandard provisions, set out in Part 8                                         ■ Included                   Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                         Page 1 of 8
         Case 19-40310-pwb                    Doc 30        Filed 05/16/19 Entered 05/16/19 14:50:15                                  Desc Main
                                                           Document      Page 2 of 11
Debtor Nicholas Mack White and Tara Rana White                                              Case number 19-40310-PWB

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:         36 months            ■   60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay           $1,295.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
             The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                                                    per     week


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years                                             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                       Page 2 of 8
         Case 19-40310-pwb                    Doc 30        Filed 05/16/19 Entered 05/16/19 14:50:15                                Desc Main
                                                           Document      Page 3 of 11
Debtor Nicholas Mack White and Tara Rana White                                            Case number 19-40310-PWB
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
        ■    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
        ■    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3   Secured claims excluded from 11 U.S.C. § 506.

        Check one.
             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                             Page 3 of 8
           Case 19-40310-pwb                     Doc 30           Filed 05/16/19 Entered 05/16/19 14:50:15                                    Desc Main
                                                                 Document      Page 4 of 11
Debtor Nicholas Mack White and Tara Rana White                                                    Case number 19-40310-PWB
           ■   The claims listed below were either:
               (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
               personal use of the debtor(s), or
               (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
               These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
               § 1328, at which time the lien will terminate and be released by the creditor.
        Name of creditor                 Collateral                         Purchase date         Estimated          Interest     Monthly               Monthly post-
                                                                                                  amount of claim    rate         pre-confirmation      confirmation
+                                                                                                                                 adequate protection   payment to creditor
                                                                                                                                  payment               by trustee

        Kia Motor Finance                2019 Kia Sorrento                  9/2018                     $33,049.00        5.5%                $100.00 $100 step to $825
 -                                                                                                                                                           on 8/2019
        Farmers Furniture                Furniture                          11/2017                      $2,278.00       5.5%                 $50.00                 $75.00
 -
§ 3.4     Lien avoidance.

          Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
               The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
           ■   The judicial liens and/or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
               the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless the Bankruptcy Court orders otherwise, a judicial lien or security
               interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan.
               The amount of the claim secured by the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the
               extent allowed. The amount, if any, of the claim secured by the judicial lien or security interest that is not avoided will be paid in full as a
               secured claim under the plan to the extent allowed. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
               avoided, provide the information separately for each lien.
                Information regarding                 Calculation of lien avoidance                                                     Treatment of remaining
                judicial lien or security                                                                                               secured claim
                interest



                Name of creditor                                                                                                        Amount of secured claim after
                                                      a.       Amount of lien                                           $2,457.00       avoidance (line a minus line f)
                1st Franklin Financial
                                                      b.       Amount of all other liens                                $4,993.00                               ($4,993.00)
                Collateral
                Household Goods                       c.    Value of claimed exemptions                                 $1,500.00      Interest rate (if applicable)


                                                      d.       Total of lines a, b, and c                               $8,950.00                                %

                                                      e.       Value of debtor(s) interest in                                           Monthly payment on secured
                                                               property                            -                    $1,500.00       claim


                Lien identification (such as          f.   Subtract line e from line d                                  $7,450.00
                judgment date, date of lien
                recording)
                                                      Extent of exemption impairment

                                                      (Check applicable box).

                                                           ■     Line f is equal to or greater than line a.
                                                                 The entire lien is avoided. (Do not complete the next column.)
                                                                 Line f is less than line a.
                                                                 A portion of the lien is avoided. (Complete the next column.)




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                         Page 4 of 8
        Case 19-40310-pwb                  Doc 30         Filed 05/16/19 Entered 05/16/19 14:50:15                                 Desc Main
                                                         Document      Page 5 of 11
Debtor Nicholas Mack White and Tara Rana White                                            Case number 19-40310-PWB
            Information regarding             Calculation of lien avoidance                                                 Treatment of remaining
            judicial lien or security                                                                                       secured claim
            interest



            Name of creditor                                                                                                Amount of secured claim after
                                              a.       Amount of lien                                           $1,941.00   avoidance (line a minus line f)
            Duvera
                                              b.       Amount of all other liens                                $5,509.00                          ($5,509.00)
            Collateral
            Household Goods                   c.    Value of claimed exemptions                                 $1,500.00   Interest rate (if applicable)


                                              d.       Total of lines a, b, and c                               $8,950.00                            %

                                              e.       Value of debtor(s) interest in                                       Monthly payment on secured
                                                       property                            -                    $1,500.00   claim


            Lien identification (such as      f.   Subtract line e from line d                                  $7,450.00
            judgment date, date of lien
            recording)
                                             Extent of exemption impairment

                                             (Check applicable box).

                                                   ■     Line f is equal to or greater than line a.
                                                         The entire lien is avoided. (Do not complete the next column.)
                                                         Line f is less than line a.
                                                         A portion of the lien is avoided. (Complete the next column.)

            Name of creditor                                                                                                Amount of secured claim after
                                              a.       Amount of lien                                           $3,052.00   avoidance (line a minus line f)
            Lendmark
                                              b.       Amount of all other liens                                $4,398.00                          ($4,398.00)
            Collateral
            Household Goods                   c.    Value of claimed exemptions                                 $1,500.00   Interest rate (if applicable)


                                              d.       Total of lines a, b, and c                               $8,950.00                            %

                                              e.       Value of debtor(s) interest in                                       Monthly payment on secured
                                                       property                            -                    $1,500.00   claim


            Lien identification (such as      f.   Subtract line e from line d                                  $7,450.00
            judgment date, date of lien
            recording)
                                             Extent of exemption impairment

                                             (Check applicable box).

                                                   ■     Line f is equal to or greater than line a.
                                                         The entire lien is avoided. (Do not complete the next column.)
                                                         Line f is less than line a.
                                                         A portion of the lien is avoided. (Complete the next column.)




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                            Page 5 of 8
             Case 19-40310-pwb                    Doc 30            Filed 05/16/19 Entered 05/16/19 14:50:15                                 Desc Main
                                                                   Document      Page 6 of 11
Debtor Nicholas Mack White and Tara Rana White                                                      Case number 19-40310-PWB
                 Information regarding                  Calculation of lien avoidance                                                 Treatment of remaining
                 judicial lien or security                                                                                            secured claim
                 interest



                 Name of creditor                                                                                                     Amount of secured claim after
                                                        a.       Amount of lien                                           $8,796.87   avoidance (line a minus line f)
                 Mamaroneck Capital
                                                        b.       Amount of all other liens                                $7,450.00                          ($7,450.00)
                 Collateral
                 Judgement Lien                         c.    Value of claimed exemptions                                 $1,500.00   Interest rate (if applicable)


                                                        d.       Total of lines a, b, and c                              $17,746.87                            %

                                                        e.       Value of debtor(s) interest in                                       Monthly payment on secured
                                                                 property                            -                    $1,500.00   claim


                 Lien identification (such as           f.   Subtract line e from line d                                 $16,246.87
                 judgment date, date of lien
                 recording)
                                                        Extent of exemption impairment

                                                        (Check applicable box).

                                                             ■     Line f is equal to or greater than line a.
                                                                   The entire lien is avoided. (Do not complete the next column.)
                                                                   Line f is less than line a.
                                                                   A portion of the lien is avoided. (Complete the next column.)

§ 3.5       Surrender of collateral.

            Check one.
                None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
            ■   The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request(s) that,
                upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed unsecured claim resulting from the
                disposition of the collateral will be treated in Part 5 below. No payments as to the collateral will be made, and all secured claims based on the
                collateral will not otherwise be treated by the plan.
                 Name of Creditor                                                                 Collateral
    +
        -        United Consumer Finance                                                          Vacuum Cleaner


§ 3.6       Other Allowed Secured Claims.

            A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
                5.5
            of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
            object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
            permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
            applicable.
            If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
            will be treated as an unsecured claim under Part 5 of this plan.
            The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
            (a) payment of the underlying debt determined under nonbankruptcy law, or
            (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
            § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                      Page 6 of 8
         Case 19-40310-pwb                    Doc 30         Filed 05/16/19 Entered 05/16/19 14:50:15                                   Desc Main
                                                            Document      Page 7 of 11
Debtor Nicholas Mack White and Tara Rana White                                               Case number 19-40310-PWB

  Part 4:        Treatment of Fees and Priority Claims

§ 4.1   General.

        Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
§ 4.2   Trustee's fees.

        Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3   Attorney's fees.

        (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
        $_____________.
             3,975.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
        22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

        (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
        forth in the Chapter 13 Attorney's Fees Order.

        (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
        above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

        (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
        § 4.3(a).

                                                                                                               675.00
        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
        Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

        (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                             2,500.00
        the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
        debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
        stated amount or the maximum amount to the attorney, whichever is less.

        (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
              2,500.00
        $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
        the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
        14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
        Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

        (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
        from the funds available, any allowed fees, expenses, and costs that are unpaid.

        (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
        fees, expenses, and costs that are unpaid.


§ 4.4   Priority claims other than attorney's fees.
        ■   None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

  Part 5:        Treatment of Nonpriority Unsecured Claims
§ 5.1   Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
        receive:
        Check one.
            A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

            A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
            creditors provided for in this plan.
            The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
            made to all other creditors provided for in this plan.
        ■   100% of the total amount of these claims

        Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
        allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
        debtor(s), and other priority claims under Part 4.

§ 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                  Page 7 of 8
         Case 19-40310-pwb                    Doc 30         Filed 05/16/19 Entered 05/16/19 14:50:15                           Desc Main
                                                            Document      Page 8 of 11
Debtor Nicholas Mack White and Tara Rana White                                          Case number 19-40310-PWB

§ 5.3   Other separately classified nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:        Executory Contracts and Unexpired Leases

§ 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected.

        Check one.
        ■   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:        Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:        Nonstandard Plan Provisions

§ 8.1   Check “None” or list Nonstandard Plan Provisions.
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

        Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
        included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

        The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)

        Student loans will be deferred for the life of the case.


  Part 9:        Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


        /s/ Nicholas Mack White                                                        /s/ Tara Rana White
        Signature of debtor 1 executed on 05/16/2019                                   Signature of debtor 2 executed on 05/16/2019
                                          MM / DD / YYYY                                                                 MM / DD / YYYY

        312 Peters St. Calhoun, GA 30701                                               312 Peters St. Calhoun, GA 30701
        Address                                           City, State, ZIP code        Address                                        City, State, ZIP code



        /s/ Dan Saeger                                                                 Date:   5/16/2019
        Signature of attorney for debtor(s)                                                    MM / DD / YYYY



        Saeger & Associates, LLC                                                       706 S Thornton Ave, Dalton, GA 30736
        Firm                                                                           Address                                        City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                         Page 8 of 8
Case 19-40310-pwb       Doc 30     Filed 05/16/19 Entered 05/16/19 14:50:15          Desc Main
                                  Document      Page 9 of 11



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                        )      Case No. 19-40310-PWB
                                                 )
            Nicholas Mack White and              )
            Tara Rana White,                     )      Chapter 13
                                                 )
                          Debtors.               )

                                CERTIFICATE OF SERVICE

          I certify that true and correct copies of the Amended Chapter 13 Plan has been
   served upon the following by placing same in an envelope with adequate First Class
   postage affixed and depositing same in the United States Mail addressed for delivery to:

   Mary Ida Townson
   Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740

   Nicholas Mack White
   Tara Rana White
   312 Peters Street
   Calhoun, GA 30701

   And all creditors on the attached creditor matrix.


   This 16th day of May, 2019.

                                                              Respectfully submitted,

                                                                     /s/
                                                              Dan Saeger
                                                              Attorney for Debtors
                                                              Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30736
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
Label Matrix forCase    19-40310-pwb
                  local noticing        Doc 30
                                             (p)1STFiled  05/16/19
                                                    FRANKLIN             Entered 05/16/19 14:50:15
                                                             FINANCIAL CORPORATION                       Desc Main
                                                                                          1st Franklin Financial Corporation
113E-4                                           Document
                                             PO BOX 880            Page    10   of 11     P.O. Box 880
Case 19-40310-pwb                             TOCCOA GA 30577-0880                           Toccoa, Georgia 30577-0880
Northern District of Georgia
Rome
Fri May 10 16:17:53 EDT 2019
Avant                                         Capital One Bank (USA), N.A.                   Capital One Bank USA, N.A.
222 N La Salle St Ste 1700                    by American InfoSource as agent                PO Box 30285
Chicago, IL 60601-1101                        4515 N Santa Fe Ave.                           Salt Lake City, UT 84130-0285
                                              Oklahoma City, OK 73118-7901


Capital One, N.A.                             Credit Management                              Credit One Bank
c/o Becket and Lee LLP                        2121 Noblestown Rd                             PO Box 98873
PO Box 3001                                   Pittsburgh, PA 15205-3956                      Las Vegas, NV 89193-8873
Malvern PA 19355-0701


Credit Protection                             Dept of Education/Navient                      Duvera
1 Galleria Tower 13355 Noel Rd # 2100         PO Box 9635                                    2701 Loker Ave W
Dallas, TX 75201                              Wilkes Barre, PA 18773-9635                    Carlsbad, CA 92010-6638



(p)FARMERS FURNITURE                          Farmers Home Furniture-Calhoun,GA              First Premier
ATTN CORPORATE CREDIT DEPT                    Attn: Corporate Credit Department              PO Box 5524
PO BOX 1140                                   P.O. Box 1140                                  Sioux Falls, SD 57117-5524
DUBLIN GA 31040-1140                          Dublin, GA 31040-1140


HYUNDAI CAPITAL AMERICA DBA                   (p)JEFFERSON CAPITAL SYSTEMS LLC               Keith J. Nadler
KIA MOTORS FINANCE                            PO BOX 7999                                    P.O. Box 52815
PO BOX 20825                                  SAINT CLOUD MN 56302-7999                      Atlanta, GA 30355-0815
FOUNTAIN VALLEY, CA 92728-0825


Kia Motor Finance                             Kohls/Capital One                              LVNV Funding, LLC
PO Box 20825                                  PO Box 3043                                    Resurgent Capital Services
Fountain Valley, CA 92728-0825                Milwaukee, WI 53201-3043                       PO Box 10587
                                                                                             Greenville, SC 29603-0587


Lendmark                                      (p)LENDMARK FINANCIAL SERVICES                 MAMARONECK CAPITAL, LLC
100 W Walnut Ave Ste 124                      2118 USHER ST                                  P.O. Box 52815
Dalton, GA 30720-8439                         COVINGTON GA 30014-2434                        Atlanta, GA 30355-0815



MERRICK BANK                                  Merrick Bank                                   Navient Solutions, LLC
Resurgent Capital Services                    PO Box 9201                                    PO BOX 9635
PO Box 10368                                  Old Bethpage, NY 11804-9001                    Wilkes-Barre, PA 18773-9635
Greenville, SC 29603-0368


Navient Solutions, LLC on behalf of           PRA Receivables Management, LLC                Pinnacle Credit Services, LLC
Department of Education Loan Services         PO Box 41021                                   Resurgent Capital Services
PO BOX 9635                                   Norfolk, VA 23541-1021                         PO Box 10587
Wilkes-Barre, PA 18773-9635                                                                  Greenville, SC 29603-0587
               CaseASSOCIATES
(p)PORTFOLIO RECOVERY 19-40310-pwb
                              LLC             Doc 30
                                                   PremierFiled  05/16/19
                                                            Bankcard, Llc      Entered 05/16/19 14:50:15
                                                                                                Dan Saeger     Desc Main
PO BOX 41067                                           Document           Page   11   of
                                                   Jefferson Capital Systems LLC Assignee11     Saeger & Associates, LLC
NORFOLK VA 23541-1067                                 Po Box 7999                                          Suite D
                                                      Saint Cloud Mn 56302-7999                            706 S Thornton Ave
                                                                                                           Dalton, GA 30720-8212

Syncb/Care Credit                                     Synchrony Bank                                       Mary Ida Townson
PO Box 965306                                         c/o PRA Receivables Management, LLC                  Chapter 13 Trustee
Orlando, FL 32801                                     PO Box 41021                                         Suite 2200
                                                      Norfolk, VA 23541-1021                               191 Peachtree Street, NE
                                                                                                           Atlanta, GA 30303-1770

United Consumer Finance                               Wakefield & Associates                               Nicholas Mack White
865 Bassett Rd                                        PO Box 50250                                         312 Peters St
Westlake, OH 44145-1194                               Knoxville, TN 37950-0250                             Calhoun, GA 30701-2720



Tara Rana White
312 Peters St
Calhoun, GA 30701-2720




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


1st Franklin Financial                                Farmers Furniture                                    Jefferson Capital Systems LLC
135 E Tugalo St                                       PO Box 1140                                          Po Box 7999
Toccoa, GA 30577-2357                                 Dublin, GA 31040                                     Saint Cloud Mn 56302-9617



Lendmark Financial Services, LLC                      Portfolio Recovery Associates, LLC
2118 Usher Street                                     POB 41067
Covington, GA 30014                                   Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Mamaroneck Capital, LLC                            End of Label Matrix
PO Box 52815                                          Mailable recipients    39
Atlanta, GA 30355-0815                                Bypassed recipients     1
                                                      Total                  40
